 TELEPHONE ANSWERING SERVICE UNION LOCAL 780 (FEDERATED'COMMUNICATIONS)United Telephone Answering and CommunicationsService Union,Local 780,AFL-CIO `andFed-erated Communications Services,Inc.Case 2-CB-1055925 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND'BABSONOn. 19 April, 1985 Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed briefs in support ofthe decision and in response to the exceptions. - 'The National Labor Relations Board has'delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions, and to adopt the recommended Orderas modified.2,ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge -as modified below and orders that the Re-spondent, United Telephone' Answering and Com-municationsService Union, Local 788, AFL-CIO,New York, New York, its officers, agents, and rep-resentatives,; shall take the action set forth in theOrder as modified..Add the following as paragraph 2 and renumberthe subsequent paragraph."2.Cease and desist from in any like or relatedmanner restrainingor coercing employees in theexercise of rights guaranteed them in Section 7 ofthe Act."ITheRespondenthas excepted to some of the Judge's credibility find-ingsThe Board's establishedpolicyisnotto overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basisfor reversingthe findings2The judge's recommendedOrder ismodified toincludea provisionthat the Respondentrefrain fromengaging in any conductlike orrelatedto theconduct herefound unlawfulPaul Ptucha, Esq.andDavid Leach, Esq.,for the GeneralCounsel..Jon Quint, Esq. (Markewich; Friedman & Markewich),forthe Respondent.'Jane Jacobs Esq. (Seham, Klein & Zelman),for theCharging Party;"DECISION507STATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscase was tried before me in New York, New York, onDecember ' 20, 1984,1 and January 31, 1985. The com-plaint and notice of hearing, which issued August 27,and was based on an unfair labor practice charge filed onJuly ' 16 by Federated Communications Service, Inc. (Fed-erated)allegesthatUnited ;Telephone Answering andCommunications Service Union, Local '780,'AFL-CIO(the Resporident) about July 1, 6, 16, '20, and 22, in thevicinity of. Respondent's picket line 'in front of Federat-ed's facility, threatened. employees with physical violencein order to force or require the employees to honor the,picket line or,to otherwise support orassistRespondent.On the entire record, including my observation of thedemeanorof the witnesses and after consideration of thebriefs fled by 'the parties, I make the followingFINDINGS OF FACT -I.JURISDICTION -Federated," a Florida corporation, with an office andprincipal place of business at 210 East 86th Street, in the'City"and -State of New York (the facility) is 'engaged 'inthe business of providing telephone' answering services to'various ' commercial and private customers. Annually,Respondent, in the course and `conduct of its business op-erations, derives gross revenue in excess of $500,000 andpurchases'and receives at its facility goods and materialsvalued in excess of $50,000 from points outside the Stateof New York. Respondent admits, and I find, that Feder-"ated is' an employer, engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONRespondent admits and I find that it is a labor organi-zation within the meaning of Section 2(5) of the Act.III., FACTS AND ANALYSISAbout August 17, 1983,'and continuing to the present,Respondent- has been engaged in a strike at the facility.Respondent'has continued operating the facility throughthe employment of strike replacements; two of them,Sharron Jackson (whose employment with Federatedceased inSeptember) and Veronica Dukes, were the solewitnessesfor the General Counsel to the events in ques-tion.They testified to a number of incidents that oc-curred to them as they were about to enter the streetlevel door that leads to the facility. There is a police bar-ricade between this door and the street, closer" to, andparallel to,the street.Respondent'switnessestestifiedthat they always remained on the street side of this barri-cade, except that on those occasions when it was veryhot, they stood below a movie theatre marquee, a fewdoors away, from the facility. All of Respondent's wit-1Unless indicated otherwise,alldates referred to herein are for theyear 1984.276 NLRB No. 28 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses-Margaret Russell, Josephine Dobbs, Jacinta Sil-vester,and Rose Frazier-testified that they did notdirect any comments at the strike replacements fromunder the marquee; rather when they saw a replacementapproaching the facility they returned to their positionsbehind the barricade and yelled "scab," "Federatedscab," or "Federated no contract scab" in the case ofDobbs. Dukes testified that at times the strikers werebehind the: barricade and at other times they were be-tween the barricade and the building. -Jackson testified that at the very end of June, or thefirst couple of days in July, as she was entering the facili-ty prior to 10 a.m., she observed Frazier- and Silvesterpicketing.Frazier yelled at her, "Oh, you Federatedscab, you're going to- lose your fob."2 Jackson answeredthat she did not care because she did not need the job.Frazier answered, "We'll see " She also testified that 4 or5days later as shewas returningto the facility onemorning, she observed -Frazier and another womanstanding near the movie theater. When she saw Jackson,she ran toward her ("like a maniac") yelling, "oh, youFederated scab" and other things. -She testified: "Onething led to another and one of us called one or theother bitch." Frazier then. said that she was going to kickJackson's "mother's ass."Jackson asked who she thoughtshe was since her mother did not work at Federated, andshe went into the facility. .Jackson testified that shortlyafter that incident' as she was passing the movie theatreon the way. to the facility, Frazier yelled at her, "Heyyou bitch, you Federated scab." Frazier continued tocall her a "bitch" and a "skinny bitch" and said that shewould kick her "ass" and her "mother's ass."* As towhether she answered Frazier's remarks, Jackson testi-fied:Oh, I always answer. At the particular moment Ican't remember what I said. I think I probablyyelled back, "Come on kick my ass if you think youcan do it" or something because I do yell back ather.Dukes testified that- about July 21, about noon, as sheand Jackson were leaving the facility to go to lunch, sheobservedFrazier- and- Russell;Fraziercalled them"bloodsuckers" and "scabs"; Jackson called - Frazier aname (which Dukes could not remember); and Frazieryelled, "I'm going to kick your ass," which Jackson alsoanswered. Dukes also testified that an incident occurredon July 24, although she could not remember anythingthat occurred at that time other than."the pickets wereout there just calling names and that's all I remember."2Counsel for Federated,in her brief, alleges that this statement byFrazier violates Sec 8(b)(1)(A)'of the Act Thecomplaint alleges thatRespondent"on or aboutJuly 1, 16,16, 20,and 22, in the vicinity ofRespondent's picket line at theEmployer's facility; threatened employeeswithphysical violence "The complaint does not allege the threat of jobloss, nor did the General Counsel move to amend the complaint in thatregard, _or 'otherwise inform Respondent that she was alleging this inci-dent as a violation In addition,this issue was not fully litigated,as coun-sel forRespondent did not cross-examine Jackson on the subject or intro-duce any evidence to refute this testimony I therefore shall make nofinding regarding this statementChandlerMotors,236NLRB 1565(1978),American PistachioCorp,249 NLRB 1193 (1980).Russell testified that the only word's she ever directedat strike replacements, and the only words she heardFrazier say were- "Federated scab." (Her general picket-ing hours and Frazier's often overlapped by 2 hours.)The only location that she directed these words fromwere from behind the barricade; if she were under thetheatreplacement approaching, she and the other pickets firstwent behind the barricade before saying anything tothem Dobbs also testified: "We don't say anything whenwe're standing at a distance from the barricade. If we seeanyone we come back to the other side and then-wemake our greetings." The only words she directed at thestrike 'replacements were "Federated scab" or "Federat-ed no contract scab." Her picketing hours coincidedwith some of the hours that Frazier picketed and shenever heard Frazier say anything to Jackson other than"Federated scab," even when Jackson directed obscenegestures at her. Silvester testified that the pickets some-times stand under the theatre marquee, "but we do notsay anything to them unless we're by the barricade." Sheusually said, "scab" or "Federated scab." She frequentlypicketed with Frazier and never heard her tell a replace-ment that she would kick her "ass" or her "mother'sass;" the only words she ever heard Frazier direct at thestrike replacements were "Federated scab," even afterJackson made a gesture at the pickets. Frazier testifiedthat the only words she -directed at strike replacementswere "Federated scab" or "Good morning scab"; onthose occasions that Jackson made an obscene.gesture toher she said "same to you," and when Jackson threat-ened to kick her "ass," she said, "Well, try it." She andthe other pickets stood under the theater marquee. whenit...was very hot; when they saw a replacement arriving,they returned to the barricade before saying anything tothe replacements. She testified that she never said toJackson that she would kick her "ass" or her "mother'sass.The incident brought most sharply into focus by thetestimony of the participantsisonethat occurred onSunday, July 22. Jackson testified that, on that day, sheleft for lunch at the same time as Dukes, although theywent to differentplaces.Dukes had the key to the door(on Sunday, the door is locked) and Jackson returnedprior to Dukes. As she waited at the door for Dukes,Frazier (who was at the door, rather than behind thebarricade) told her that she should not mess with her. andthat she would kick her "ass." Jackson did not say any-thing.Dukes then arrived and Frazier called them scabsand got very close to Dukes. Dukes opened the door andJackson went inside; Frazier put her foot in the door andDukes asked her, "Why don't you go about your busi-ness?" Frazier said, "If ' anybody bothers me, I'll botherthem back" and Dukes said that she was not botheringher.Frazier then said: "Well, if anybody does it, I'mgoing to kick their ass." Jackson told Dukes to comeinside,which she did, and closed the door behind her.Dukes testified that on that day in question,as she wasreturning from lunch,she and Jackson were at theground floor door that leads to the facility, about tounlock the door to enter; three or four pickets were at TELEPHONE ANSWERING SERVICE UNIONLOCAL780 (FEDERATED COMMUNICATIONS)the side of the door. Dobbs then said something toDukes that she did not understand, but did not like andshe told Dobbs not to get personal with her Frazier thensaid, "As long as you mind your business and don't getpersonal with us, we won't get personal with you." Jack-son told Dukes to go into the building and Frazier saidto Jackson that she would kick her "ass." Jackson gotangry, but said nothing as Dukes convinced her to gointo the building and not answer Frazier. Frazier, whowas standingin the doorway said something else, whichDukes could not remember,' and they returned to work.Dobbs testified that.on July 22, when Dukes and Jack-son were about to enter. the door leading to the facility,she, Frazier, and the other pickets were behind the-barri-cade (where they remained) saying, "scab," "Federatedscab," and "no contract scab." Jackson walked into thebuilding and before Dukes walked in, Dobbs said some=_thing to herImade a remark or I called out a word. It was nota profanity, as a matter of fact it was a dictionarytype word that this girl didn't know the meaning of.She thought we wereinsultingher . . . I know. Iused a $64.00 word on her, which she didn't knowwhat I meant. She thought I meant some insultDobbs testified that she could not remember what theword was, but Dukes answered: "Don't get personalwithme." Jackson then told Dukes to come inside,which she did. She never heard Frazier make anythreats. Frazier testified that on the day in question she,Dobbs, and the other pickets were behind -the barricadesaying, "'Federated scab" and "Good morning scab."Jackson and Dukes were waiting to get into the buildingand Dobbs said something to Dukes, "I can't recall ex-actly what Dobbs said, but whatever Dobbs said to heritwas not anything bad, but the girl did not understandthe word." Frazier and Dobbs smiled at each other andthatwas the extent of the incident. She and the otherpickets remained on the street side of the barrier; shenever put her foot in the door.Jackson testified that she never initiated any conversa-tions or disagreementswith the' pickets, but when they(or Frazier) yelled at her, she always answered them:And after awhile she started talking about mymother and my family. My mother and my familyweren't going into Federated. So after that, yes, mytemper sparked and I started answering her . .. . Ican take a lot, but you don't go talking about-peo-ple's parents.They had nothing to do with it.It'sone thing to be called scab. That's fine. I knewthere was a union thing when I went there. Some-body's on the picket line, but to go there and findout that people are going to start talking about yourfamily, and then things like that. Then not only thatnot even being where they were supposed to be.Behind the picket- line, fine. I didn't walk overthere. I had no business being over there.Iwalked -on the side that was open to me When509you know they coming from the movies,. that iswrong. That is very wrong . . . . They have nobusiness beingover there.Jackson testified that she has made obscene gestures atthe pickets, but did not make such a gesture with hermiddle finger. Dukes testified. that Jackson answered thepickets' name calling; sometimes she would repeat thepickets'words (like "bloodsuckers"), sometimes shewould say, "same to you," and at other times she said,"I'llkick, your ass." Russell testified that Jackson calledthem obscene names and made obscene gestures to themwith her third finger. Dobbs testified that when Jacksonentered or left the facility she made obscene gestureswith her third finger toward them and made obscene ref-erences to the pickets' mothers. Silvester testified thatafter the pickets called her a scab, Jackson made refer-ences to..their. mothers and, made gestures at them withher hands. Frazier testified that "every day of the week,"while standing in the doorway, Jackson made an obscenegesture with her middle finger and, at_ times, would com-bine this' gesturewith bending over.- She directed anumber of obscenities toward the pickets, including, "I'llkick your ass." On those occasions, the pickets said:"Same to you," or dared Jackson to try it.The testimony of General Counsel's witnesses failed toany 'of the above-recited events; however, the evidencedid establish that Respondent's president Jerry Fischerwas rarely present, and its secretary-treasurer AdeleSutton was usually present at the picket-line in the after-noons.Dobbs was a shop steward for Respondent at,Federated and Frazier was elected as a member of Re-spondent's executive board.in November 1983, and hasheld that position since that time, although no evidencewas adduced to establish what that position entails, orthe parameters of the powers and, responsibilities of it.The pickets have been paid a nominal amount by Re-spondent for their picketing duties to cover their ex-penses.The amount, that Frazier received varied from$17 to $22 a week.The credibility issue herein is clear; Jackson andDukes testified that Frazier made the threatening com-ments to Jackson; Respondent's witnesses testified thatFrazier, never directed any comments to strike replace-ments other than "scab," "Federated scab, or "Goodmorning scab." In making this credibility determination Iam cognizant of the fact that in a prior hearing involvingthe same parties(JD-(NY)-74-84); which issued July 9,1984, I found Frazier and. Dobbs to be credible wit-nesses.However, afterexaminingthe evidenceherein, Icredit the testimony of Jackson and Dukes over the testi-mony of Respondent's witnesses. Jackson and Dukes ap-peared to be very credible witnesses; they admitted thatJackson answered the pickets' taunts and freely admittedwhen they did not remember certain incidents. In addi-tion, I was impressed by Jackson's candid testimonyquoted, supra, regarding the pickets' actions. Finally, Ido - not believe the testimony of Respondent's witnessesthat the pickets never said anything other than "scab,""Federated scab," or "Good morning scab," and then,only from behind the barricade. At the time in question 510'--'DECISIONSOF NATIONALLABOR RELATIONS BOARDthey had been picketing for almost a year as the replace-ments covered their gobs.It ismore reasonable to- believethe testimony of Jackson and Dukes'as to' what was saidand from where.Having found that thesestatementswere made, it isnecessary to determine if Respondent is responsible forthem. The general "rule isthat "in authorized strikes theunion isresponsible for the action of the pickets:RoofersLocal 30 (Associated Builders),227 NLRB +1444 (1977),"where a union authorizes a picket line,. it is required toretain control over the picketing..If a unionisunwillingor unable to take the necessary steps to control 'its.pick-ets, itmustbear the responsibility for misconduct on thepicket line."Boilermakers Local 696 (Kargard Co.),196NLRB 645, 647'(1972). The picketing had taken placefor almost a year prior to these incidents and the picketswere paid by Respondent 'for their picketing time; thepicketingwas thus clearly authorized and Respondentwas therefore responsible for Frazier's actions.In addi-'tion,Dobbs is- Respondent's shop steward and Frazierhas been - a member of Respondent's executive boardsince November 1983; although no additional testimonywas adduced regarding these positions,itmakes themelected representatives or officers of the Respondent, an-other reason to find Respondent to be 'responsible forFrazier's acts.Woodworkers (Pioneer Lumber Corp.),140NLRB 602, 606 (1963);Teamsters Local 115'(E. J. LavinoNLRB -1637, 1642 (1966);ElectricalWorkersIBEW Local -175 (Duncan Electric Co.), 269NLRB 691(1984);ElectricalWorkers IBEW Local 441 (Bear StateElectric),269 NLRB 664 (1984). As-the Board stated inElectricalWorkers`IBEW Local 453 (National Electrical),258NLRB 1427 at 1428: "The Board regularly findselected or appointed officials of an organization to beagents of that organization.While the holding of electiveoffice does not mandate a finding of agencyper se,suchstatusispersuasive and substantial evidence which willbe decisive absent compelling contrary evidence."Finally, as I credit Jackson's andDuke's testimony, Ifind that in early to mid-July and on July 22, Fraziertold Jackson that she would kick her "'ass" and her"mother'sass"although Jackson may have answeredthese threats, they were initiated by Frazier. Althoughnot as' serious as the use of' physical force, these threatsstillconstitute illegal coercionwithin themeaning ofSection 8(b)(1)(A)'of'the Act.Roofers Local 30,supra at1450;Ironworkers Local 455 (StokvisMulti-Ton 'Corp.),243 NLRB 340 (1979).On the basis of the foregoing findings of fact and con-clusions, law and on the entire recordin this case, Imake the followingCONCLUSIONS OF LAW1.Federated-is ' an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.'2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act..r3.By interfering with, restraining,, and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices proscribed by Section8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I' shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3'ORDERThe Respondent, United Telephone Answering andCommunications, Service Union, Local 780, AFL-CIO,New York, New York, its officers, agents, and represent-atives1.Cease and desist from threating to assault employeesof Federated Communications Service, Inc.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office and at any place where its meet-ings are.customarily held, copies of the attached noticemarked "Appendix."4 Copies- of said notice on formsprovided by the Regional Director for Region 2, afterbeing signed by an official representative of Respondent,shall.be posted by it immediately upon receipt and main-tained for 60 consecutive days thereafter in conspicuousplaces including all places where notices to its membersare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices arenot al-.tered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the 'RegionalDirector for Region 2 for posting by Federated Commu-nications Service, Inc., if it is willing to post such notice,at all locations where notices to its employees are cus-tomarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses* If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations BoardI TELEPHONE ANSWERING SERVICE UNION LOCAL 780 (FEDERATED COMMUNICATIONS)511APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrestrain or coerce employees'of 'Feder-ated Communications Service,Inc., by threatening to in-flict bodily harm upon such employees or their relatives,because they refuse to honor our picket line.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem in Section 7 of the Act.UNITEDTELEPHONEANSWERING ANDCOMMUNICATIONS SERVICE UNION, LOCAL780, AFL-CIO